
	
		II
		110th CONGRESS
		2d Session
		S. 2944
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  examine and improve the child welfare workforce, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Child Welfare Workforce
			 Improvement Act.
		2.FindingsCongress finds the following:
			(1)(A)Research indicates that
			 child welfare staff face a variety of obstacles that hinder their effective
			 work with children and families in the child welfare system. These obstacles
			 include barriers described in subparagraphs (B) through (D).
				(B)High caseload and high workload levels
			 prevent child welfare staff from working intensively with children and families
			 and monitoring their progress carefully.
				(C)Child welfare staff report a need for
			 greater access to supervision, mentoring, and professional advancement. A lack
			 of access to supervision, mentoring, and professional advancement contributes
			 to staff burnout and turnover.
				(D)States report difficulty hiring and
			 retaining quality child welfare staff. The average tenure of such a staff
			 member is less than 2 years. In addition to increasing the cost of hiring and
			 training new child welfare staff, high turnover rates among such staff are
			 associated with multiple placements of children in foster care, longer lengths
			 of stays in foster care, lower rates of permanency, and failed efforts at
			 family reunification. Lengthy periods of foster care increase costs for child
			 welfare agencies, as maintaining children in foster care is more expensive than
			 adoption, reunification, or other permanency options.
				(2)Federal funding
			 under part E of title IV of the Social Security Act for training of child
			 welfare staff is limited. The related Federal funding procedures are linked to
			 an outdated income eligibility requirement and administered in a way that fails
			 to recognize the scope or types of staff who are working with children in the
			 child welfare system.
			3.DefinitionsSection 111 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106g) is amended—
			(1)by redesignating paragraphs (3) through (6)
			 as paragraphs (5) through (8), respectively; and
			(2)by inserting
			 after paragraph (2) the following:
				
					(3)the term
				child welfare staff means—
						(A)employees of
				State and local child welfare agencies, who are working with children and
				families that have contact with such a child welfare agency, in order to
				promote safety, permanence, and well-being for children and families;
				and
						(B)employees of
				State-licensed or State-approved nonprofit private agencies, who are working
				with children and families that have contact with a State or local child
				welfare agency in order to promote safety, permanence, and well-being for
				children and families;
						(4)the term
				related professionals, used with respect to child welfare staff,
				means—
						(A)legal staff,
				working with children and families that have contact with a State or local
				child welfare agency, including judges, attorneys, guardians ad litem, and
				court appointed special advocates; and
						(B)individuals
				employed by public or nonprofit private agencies in child- and family-serving
				fields including education, health, mental health, substance abuse prevention
				and treatment, juvenile justice, and domestic violence services, who work with
				children and families that have contact with a State or local child welfare
				agency;
						.
			4.Data collection
			 and research to increase accountability for outcomes for childrenThe Child Abuse Prevention and Treatment Act
			 is amended by inserting after section 104 (42 U.S.C. 5105) the
			 following:
			
				104A.Data
				collection and research to increase accountability for outcomes for
				children
					(a)National child
				welfare staff study
						(1)Study and
				reportThe Secretary shall
				enter into an agreement with the National Academy of Sciences, under which the
				National Academy of Sciences shall—
							(A)conduct a national study of child welfare
				staff to—
								(i)examine and
				provide findings related to the demographic and other characteristics of child
				welfare staff, including salaries, academic degrees held, training received,
				and turnover;
								(ii)examine and
				provide findings regarding factors contributing to child welfare staff turnover
				and strategies that have been effective in reducing the turnover;
								(iii)(I)examine and provide
				findings regarding strengths and challenges present in the working relationship
				between child welfare staff and related professionals; and
									(II)make recommendations regarding how this
				working relationship may be improved;
									(iv)examine and
				provide findings, and make recommendations, regarding appropriate overall
				workloads and caseloads for all child welfare staff, including appropriate
				workloads and caseloads for supervisors, analyzed by type of child welfare
				staff member supervised, and appropriate measurement of such overall workloads
				and caseloads;
								(v)(I)examine and provide
				findings related to policy and practice regarding education level and training
				requirements for child welfare staff; and
									(II)make recommendations regarding
				appropriate education levels and training to ensure competent child welfare
				staff; and
									(vi)(I)examine and provide
				findings related to the kinds of data available to or collected by State or
				local child welfare agencies with regard to child welfare staff;
									(II)examine the methods and kinds of data on
				child welfare staff that States report to the Secretary through the data
				collection systems authorized under section 103(c)(1)(C), section 477(f) of the
				Social Security Act (42 U.S.C. 677(f)), and section 479 of that Act (42 U.S.C.
				679);
									(III)make recommendations on how States
				might collect data on child welfare staff, and report the data to the
				Secretary, regularly and in a manner that enables the data to be linked to the
				outcomes achieved for individual children served by the State or local child
				welfare agency involved, which shall include—
										(aa)a means of incorporating the data
				into the data collection system authorized under section 479 of the Social
				Security Act (42 U.S.C. 679); and
										(bb)as appropriate, a means of linking
				the data to the information collected through the data collection systems
				authorized under section 103(c)(1)(C) and under section 477(f) of the Social
				Security Act (42 U.S.C. 677(f)); and
										(IV)examine and provide findings regarding
				the impact of data collection procedures and requirements on child welfare
				staff, and make recommendations for collecting data on child welfare staff in
				such a way that the attention and time of child welfare staff are not diverted
				from providing services to children and families in order to meet data
				collection requirements; and
									(B)not later that 18
				months after the date on which the Secretary and the National Academy of
				Sciences enter into the agreement, submit a report containing the results of
				the study, including the findings and recommendations described in subparagraph
				(A), to the Secretary.
							(2)Report to
				CongressNot later than 3 months after receiving the report
				submitted under paragraph (1)(B), the Secretary shall transmit the report to
				the appropriate committees of Congress, along with a description of how the
				Secretary plans to consult with State administrators, child welfare staff, and
				other appropriate stakeholders to issue the proposed regulations described in
				subsection (b)(1).
						(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out paragraph (1), $5,000,000 for fiscal years 2009 through 2013.
						(b)Collection and
				reporting of data on child welfare staff
						(1)Proposed
				regulationsThe Secretary shall consult with State
				administrators, child welfare staff, and other appropriate stakeholders and,
				not later than 12 months after receiving the report described in subsection
				(a)(1)(B), shall issue proposed regulations, which shall—
							(A)be based on the
				recommendations of the report; and
							(B)require States to
				collect data on child welfare staff, and report the data to the Secretary,
				regularly and in a manner that enables the data to be linked to the outcomes
				achieved for individual children served by the State or local child welfare
				agency involved, which shall include—
								(i)a
				means of incorporating the data into the data collection system authorized
				under section 479 of the Social Security Act (42 U.S.C. 679); and
								(ii)as appropriate,
				a means of linking the data to the information collected through the data
				collection systems authorized under section 103(c)(1)(C) and under section
				477(f) of the Social Security Act (42 U.S.C. 677(f)).
								(2)Final
				regulationsNot later than 2 years after receiving the report
				described in subsection (a)(1)(B), the Secretary shall issue final regulations
				that meet the requirements of subparagraphs (A) and (B) of paragraph
				(1).
						.
		5.Removal of
			 barriers to providing training for child welfare staff and related
			 professionals under parts B and E of title IV of the Social Security
			 Act
			(a)Removal of
			 certain funding restrictions
				(1)In
			 generalSection 474 of the Social Security Act (42 U.S.C. 672) is
			 amended by adding at the end the following new subsection:
					
						(g)Training
				expenditures To develop and improve the child welfare workforce
							(1)De-linking of
				AFDC eligibility criteriaThe Secretary shall treat as necessary
				for the proper and efficient administration of the State plan all expenditures
				by a State for training activities described in subparagraph (A) or (B) of
				subsection (a)(3) without regard to whether individuals participating in such
				activities include individuals providing services or treatment to foster or
				adoptive children other than those on behalf of whom foster care maintenance
				payments or adoption assistance payments may be made under this part.
							(2)Training
				related to services for children and families that have contact with the State
				agency or the local agency administering a State planThe
				Secretary shall treat as necessary for the proper and efficient administration
				of the State plan all expenditures by the State for training activities
				described in subparagraph (A) or (B) of subsection (a)(3) without regard to
				whether such training covers services, programs, and activities carried out
				under the State plan approved under this part or the State plans approved under
				part B.
							(3)Removal of
				prohibition on funding State share from private sources for expenditures for
				training partnerships with private nonprofit educational
				institutionsWith respect to expenditures by a State for short-
				and long-term training at educational institutions through grants to such
				institutions or by direct financial assistance to students enrolled in such
				institutions for which Federal payments are provided under subparagraph (A) or
				(B) of subsection (a)(3) funds from private nonprofit educational institutions
				may be considered as the State's share in claiming Federal reimbursement for
				such expenditures without regard to any requirement that the funds—
								(A)be transferred to
				the State or local agency and under its administrative control;
								(B)be donated
				without any restriction which would require their use for the training of a
				particular individual or at particular facilities or institutions; or
								(C)do not revert to
				the private source's facility or
				use.
								.
				(2)Conforming
			 amendmentsSection 474(a)(3) of the Social Security Act (42
			 U.S.C. 674(a)(3)) is amended—
					(A)in the matter
			 preceding subparagraph (A), by inserting subsection (g) and
			 before section 472(i);
					(B)in subparagraph
			 (A), by striking per centum and inserting
			 percent; and
					(C)in subparagraph
			 (B), by striking receiving assistance under this part.
					(b)Definition of
			 child welfare staff and related professionalsSection 474(a)(3)
			 of the Social Security Act (42 U.S.C. 674(a)(3)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 personnel and inserting child welfare staff (as such term
			 is defined in section 111 of the Child Abuse Prevention and Treatment Act (42
			 U.S.C. 5106g)); and
					(B)by inserting
			 or by State-licensed or State-approved nonprofit private
			 agencies, after political subdivision,; and
					(2)in subparagraph
			 (B) (as amended by subsection (a)(2)(C))—
					(A)by inserting
			 (i) after (B);
					(B)by striking
			 current or prospective foster or adoptive parents and the members of the
			 staff of State-licensed or State-approved child care institutions providing
			 care to foster and adopted children, in ways that increase the ability of such
			 current or prospective parents, staff members, and institutions and
			 inserting child welfare staff (as so defined), current or prospective
			 foster or adoptive parents, and the members of the staff of State-licensed or
			 State-approved child care institutions providing care to foster and adopted
			 children, in ways that increase the ability of such staff, current or
			 prospective parents, and institutions;
					(C)by adding
			 and after contract,; and
					(D)by adding at the
			 end the following new subclause:
						
							(ii)75 percent of so much of such
				expenditures as are for the short-term training of related professionals (as
				such term is defined in section 111 of the Child Abuse Prevention and Treatment
				Act (42 U.S.C. 5106g)) to the extent that such training pertains to the way in
				which those related professionals work with children and families that have
				contact with the State agency or the local agency administering the plan in the
				political
				subdivision,
							.
					(c)State plan
			 requirement for annual evaluation and assessment of training and staff
			 development activities under parts B and ESection 471(a)(7) of
			 the Social Security Act (42 U.S.C. 671(a)(7)) is amended—
				(1)by striking
			 will monitor and inserting “will—
					
						(A)monitor
						;
				(2)by adding
			 and after the semicolon; and
				(3)by adding the
			 following new subparagraph:
					
						(B)with respect to
				training activities for which Federal payments are provided under subparagraph
				(A) or (B) of 474(a)(3), establish and maintain a plan for evaluation of such
				activities, and of the child welfare services staff development and training
				conducted by the State in accordance with section 422(b)(4)(B), that includes
				at least an annual assessment of the nature of the such activities and such
				staff development and training, the types of staff trained and developed, and
				the intended and actual impact of the training and staff development activities
				on participating staff, and on children and
				families;
						.
				(d)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the 1st day of the 1st calendar quarter that begins on or after the date of the
			 enactment of this Act, without regard to whether regulations to implement the
			 amendment are promulgated by such date.
				(2)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under section 471 of the Social Security Act which requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendment made by subsection
			 (a) of this section, the State plan shall not be regarded as failing to comply
			 with the additional requirements solely on the basis of the failure of the plan
			 to meet the additional requirements before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
